 

Exhibit 10.2

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (the “Agreement”), dated as of November 4, 2014, among Fifth
Street Asset Management Inc. (the “Issuer”), Fifth Street Holdings L.P.
(“Holdings”), and the limited partners of Holdings from time to time party
hereto (the “Limited Partners”).

 

WHEREAS, the parties hereto desire to provide the Limited Partners the right to
exchange Class A Units of Holdings for Class A common stock of the Issuer, on
the terms and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Article I

DEFINITIONS

 

Section 1.1.     Definitions.

 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means either or both of (a)
ownership, directly or indirectly, of a majority of the voting or economic
equity interest of such Person and/or (b) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise.

 

“Agreement” has the meaning set forth in the preamble of this Agreement.

 

“Business Day” means each day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
law to close.

 

“Change of Control Exchange” has the meaning set forth in Section 2.1(a)(iv) of
this Agreement.

 

“Change of Control Exchange Notice” has the meaning set forth in Section
2.1(a)(iv) of this Agreement.

 

“Change of Control Transaction” means (a) any sale, transfer or issuance or
series of related sales, transfers and/or issuances of equity securities of
Holdings to a party other than the Issuer or a Person who is an Affiliate of
Holdings or the Issuer as of the date hereof which results in any Person or
group of Persons (as the term “group” is used under the Securities Exchange Act
of 1934) owning a majority of the limited partnership or general partnership
interests of Holdings, (b) any sale, transfer or issuance or series of related
sales, transfers and/or issuances of equity securities of the Issuer to a party
other than a Person who is an Affiliate of Holdings or the Issuer as of the date
hereof which results in any Person or group of Persons (as the term “group” is
used under the Securities Exchange Act of 1934) possessing the voting power
(under ordinary circumstances) to elect a majority of the Board of Directors of
the Issuer, and (c) any direct or indirect sale or transfer of all or
substantially all of the assets of Holdings or the Issuer in any transaction or
series of related transactions.

 

 

 

  

“Class A Common Share” means a share of Class A Common Stock, par value $0.01,
of the Issuer.

 

“Class B Common Share” means a share of Class B Common Stock, par value $0.01,
of the Issuer.

 

“Class B Partner” means any limited partner of Holdings that owns, or the direct
or indirect owner of which owns, Class B Common Shares at the time of an
Exchange by such limited partner.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contribution Agreements” means those certain Contribution Agreements dated as
of September 17, 2014 by and between Holdings and the Limited Partners pursuant
to which, inter alia, such Limited Partners contributed their membership
interests of Fifth Street Management LLC to Holdings in exchange for Partnership
Units.

 

“Dispute” has the meaning set forth in Section 3.9(a) of this Agreement.

 

“Exchange” has the meaning set forth in Section 2.1(a)(i) of this Agreement.

 

“Exchange Rate” means the number of Class A Common Shares for which a
Partnership Unit is entitled to be exchanged. On the date of this Agreement, the
Exchange Rate shall be 1-for-1, which Exchange Rate shall be subject to
modification only as provided in Section 2.4.

 

“Fifth Street Parties” means, collectively, the Issuer and Holdings.

 

“First Quarterly Exchange Date” means the first Quarterly Exchange Date
following the second anniversary of the closing of the IPO.

 

“IPO” means the initial public offering and sale of Class A Common Shares, as
contemplated by the Issuer’s Registration Statement on Form S-1 (File No.
333-198613).

 

“Issuer Governing Documents” means, collectively, the Amended and Restated
Certificate of Incorporation and Bylaws of the Issuer, as such documents may be
amended, supplemented or restated from time to time.

 

“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.

 

“Partnership Agreement” means, the Amended and Restated Limited Partnership
Agreement of Holdings, as it may be amended, supplemented or restated from time
to time.

 

“Partnership Units” means the Class A Units of Holdings, as issued pursuant to
and described in the Partnership Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association (including any group, organization, co-tenancy, plan, board, council
or committee), government (including a country, state, county, or any other
governmental or political subdivision, agency or instrumentality thereof) or
other entity (or series thereof).

 

2

 

  

“Permitted Transferee” has the meaning set forth in Section 3.1 of this
Agreement.

 

“Principals” means Leonard M. Tannenbaum, Bernard D. Berman, FSC CT II, Inc.,
Tannenbaum Family 2012 Trust and Bernard D. Berman 2012 Trust.

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Issuer.

 

“Quarterly Exchange Date” means, unless the Issuer cancels such Quarterly
Exchange Date pursuant to Section 2.7 hereof, the date that is the later to
occur of either: (a) the second Business Day after the date on which the Issuer
makes a public news release of its quarterly earnings for the prior Quarter, (b)
the first day of each Quarter on which directors and executive officers of the
Issuer are permitted to trade under the applicable policies of the Issuer
related to trading by directors and executive officers or (c) such other date as
the Issuer shall determine in its sole discretion. At least seventy-five (75)
days prior to each Quarterly Exchange Date, the Issuer will provide notice
thereof to each Limited Partner eligible to Exchange Partnership Units for Class
A Common Shares on such Quarterly Exchange Date. There shall not be a Quarterly
Exchange Date prior to the First Quarterly Exchange Date.

 

“Sale Transaction” has the meaning set forth in Section 2.7 of this Agreement.

 

“Securities Act” has the meaning set forth in Section 2.3 of this Agreement.

 

“Transfer Agent” means such bank, trust company or other Person as shall be
appointed from time to time by the Issuer pursuant to the Issuer Governing
Documents to act as registrar and transfer agent for the Class A Common Shares.

 

“Vested Partnership Units” means those Partnership Units listed as “Vested
Units” in the books and records of Holdings.

 

Article II

EXCHANGE OF PARTNERSHIP UNITS

 

Section 2.1.       Exchange of Partnership Units.

 

(a)       (i)  Subject to adjustment as provided in Section 2.4 hereof and to
the provisions of the Partnership Agreement, the Contribution Agreements and the
Issuer Governing Documents, each Limited Partner shall be entitled, on any
Quarterly Exchange Date commencing with the First Quarterly Exchange Date, to
sell, exchange and transfer Vested Partnership Units to the Issuer in exchange
for the issuance and delivery by the Issuer of a number of Class A Common Shares
equal to the product of such number of Vested Partnership Units surrendered
multiplied by the Exchange Rate (an “Exchange”); provided that any such Exchange
is for a minimum of the lesser of 100 Vested Partnership Units or all of the
Vested Partnership Units held by such Limited Partner that are then permitted
under the Partnership Agreement to be exchanged by such Limited Partner.

 

             (ii)      Notwithstanding anything to the contrary herein, upon the
occurrence of a Dissolution Event (as defined in the Partnership Agreement) of
Holdings, each Limited Partner shall be entitled, upon the terms and subject to
the conditions hereof, to elect to Exchange Vested Partnership Units for Class A
Common Shares; provided, that any such Exchange pursuant to this sentence shall
be effective immediately prior to the effectiveness of the dissolution of
Holdings (and, for the avoidance of doubt, shall not be effective if such
dissolution is not effective).

 

 

3

 

  

(iii)      Notwithstanding anything to the contrary herein, other than in
connection with a Change of Control Transaction, no Limited Partner shall
Exchange in any twelve month period commencing on the second anniversary of the
closing of the IPO and measured from the date of each following anniversary of
the closing of the IPO a number of Vested Partnership Units that is greater than
(A) 20% of the Partnership Units owned by such Limited Partner immediately
following the IPO (excluding any Partnership Units sold to the Issuer in
connection with the IPO) plus (B) (x) the aggregate number of Vested Partnership
Units such Limited Partner was entitled to Exchange prior to the measurement
thereof minus (y) the aggregate number of Vested Partnership Units such Limited
Partner Exchanged prior to the measurement thereof.

 

(iv)      Notwithstanding anything to the contrary herein, in connection with a
Change of Control Transaction, the Issuer and the Partnership may (in their sole
discretion) cause all Vested Partnership Interests to be Exchanged (a “Change of
Control Exchange”). The Issuer and the Partnership may cause a Change of Control
Exchange by providing written notice to each of the Limited Partners (the
“Change of Control Exchange Notice”). The Change of Control Exchange shall be
effective on the date of the Change of Control Exchange Notice, and upon such
Change of Control Exchange each of the Limited Partners’ Vested Partnership
Interests shall be automatically, and without any further action on the part of
the Limited Partners, exchanged for a number of Class A Common Shares equal to
the number of Vested Partnership Interests held by such Limited Partner
multiplied by the Exchange Rate.

 

(b)      On the date Vested Partnership Units are Exchanged, all rights of the
exchanging Limited Partner as holder of such Partnership Units shall cease, and
such exchanging Limited Partner shall be treated for all purposes as having been
issued Class A Common Shares subject to such Exchange.

 

(c)      For the avoidance of doubt, any Exchange of Vested Partnership Units
shall be subject to the applicable provisions of the Partnership Agreement and
Contribution Agreements.

 

Section 2.2.      Exchange Procedures.

 

(a)      A Limited Partner may exercise the right to Exchange Vested Partnership
Units set forth in Section 2.1(a) above by providing a written notice of
exchange at least sixty (60) days prior to the applicable Quarterly Exchange
Date to each of Holdings and the Issuer substantially in the form of Exhibit A
hereto, duly executed by such Limited Partner or such Limited Partner’s duly
authorized attorney in respect of the Vested Partnership Units to be exchanged,
in each case delivered during normal business hours at the principal executive
offices of Holdings and the Issuer.

 

(b)      As promptly as practicable following the election to Exchange Vested
Partnership Units in the manner provided in this Article II, the Issuer shall
issue and deliver or cause to be delivered at the offices of the then-acting
Transfer Agent or, if there is no then-acting Transfer Agent, at the principal
executive offices of the Issuer, the number of Class A Common Shares issuable
upon such Exchange, registered in the name of such exchanging Limited Partner,
or its nominee. To the extent the Class A Common Shares are settled through the
facilities of The Depository Trust Company, the Issuer will, subject to Section
2.2(c) below, upon the written instruction of the exchanging Limited Partner
deliver the Class A Common Shares deliverable to such exchanging Limited
Partner, through the facilities of The Depository Trust Company, to the account
of the participant of The Depository Trust Company designated by such exchanging
Limited Partner.

 

 

4

 

  

(c)      The Issuer and Holdings on the one hand, and each exchanging Limited
Partner, on the other hand, shall bear their own expenses in connection with the
consummation of any Exchange, whether or not any such Exchange is ultimately
consummated, except that Holdings shall bear any transfer taxes, stamp taxes or
duties, or other similar taxes in connection with, or arising by reason of, any
such Exchange; provided, however, that if any Class A Common Shares are to be
delivered in a name other than that of the exchanging Limited Partner that
requested such Exchange (other than in the name of The Depository Trust Company
or its nominee), then such Limited Partner and/or the person in whose name such
Class A Common Shares are to be delivered shall pay to Holdings the amount of
any transfer taxes, stamp taxes or duties, or other similar taxes in connection
with, or arising by reason of, such Exchange or shall establish to the
reasonable satisfaction of Holdings that such tax has been paid or is not
payable.

 

(d)      The Issuer may adopt reasonable procedures for the implementation of
the Exchange provisions set forth in this Article II, including, without
limitation, procedures for the giving of notice of an election for Exchange. A
Limited Partner may not revoke a notice of Exchange delivered pursuant to
Section 2.2(a) above, without the consent of Issuer, which consent may be
provided or withheld, or made subject to such conditions, limitations or
restrictions, as determined by Issuer in its sole discretion. Such
determinations need not be uniform and may be made selectively among Limited
Partners, whether or not such Limited Partners are similarly situated.

 

Section 2.3.      Limitations on Exchanges. Notwithstanding anything to the
contrary, a Limited Partner shall not be entitled to Exchange Vested Partnership
Units, and the Issuer and Holdings shall have the right to refuse to honor any
request for Exchange of Partnership Units, at any time or during any period if
the Issuer or Holdings shall determine, that such exchange (i) would be
prohibited by law or regulation (including, without limitation, the
unavailability of any requisite registration statement filed under the
Securities Act of 1933, as amended (the “Securities Act”) or any exemption from
the registration requirements thereunder), or (ii) would not be permitted under
any other agreements with Holdings, the Issuer or any of their subsidiaries to
which such exchanging Limited Partner may be party (including, without
limitation, the Partnership Agreement) or any written policies of the Issuer
related to unlawful or inappropriate trading applicable to its directors,
officers or other personnel. No Exchange shall be permitted (and, if attempted,
shall be void ab initio) if, in the good faith determination of Holdings, such
Exchange would pose a material risk that Holdings would be a “publicly traded
partnership” as defined in Section 7704 of the Code. No Limited Partner may
Exchange Unvested Units (as defined in the Partnership Agreement).

 

Section 2.4.      Splits, Distributions and Reclassifications. The Exchange Rate
shall be adjusted accordingly if there is: (i) any subdivision (by any unit
split, unit distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse unit split, reclassification,
reorganization, recapitalization or otherwise) of the Partnership Units that is
not accompanied by an identical subdivision or combination of the Class A Common
Shares; or (ii) any subdivision (by any stock split, stock distribution or
dividend, reclassification, reorganization, recapitalization or otherwise) or
combination (by reverse stock split, reclassification, reorganization,
recapitalization or otherwise) of the Class A Common Shares that is not
accompanied by an identical subdivision or combination of the Partnership Units.
If there is any reclassification, reorganization, recapitalization or other
similar transaction in which the Class A Common Shares are converted or changed
into another security, securities or other property, then upon any Exchange, an
exchanging Limited Partner shall be entitled to receive the amount of such
security, securities or other property that such exchanging Limited Partner
would have received if such Exchange had occurred immediately prior to the
effective date of such reclassification, reorganization, recapitalization or
other similar transaction, taking into account any adjustment as a result of any
subdivision (by any split, distribution or dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. Except as may be
required in the immediately preceding sentence, no adjustments in respect of
distributions shall be made upon the Exchange of any Vested Partnership Unit.

 

5

 

  

Section 2.5.      Class A Common Shares to be Issued.

 

(a)      The Issuer covenants that all Class A Common Shares issued upon an
Exchange will be validly issued. Nothing contained herein shall be construed to
preclude the Issuer or Holdings from satisfying their obligations in respect of
the exchange of the Partnership Units by delivery of Class A Common Shares which
are held in the treasury of the Issuer, Holdings or any of their subsidiaries.
The Issuer covenants to keep authorized and unissued a sufficient number of
Class A Common Shares to effect the Exchange of all of the Partnership Units
issued and outstanding.

 

(b)      The Issuer and Holdings covenant and agree that, to the extent that a
registration statement under the Securities Act is effective and available for
Class A Common Shares to be delivered with respect to any Exchange, Class A
Common Shares that have been registered under the Securities Act shall be
delivered in respect of such Exchange. In the event that any Exchange in
accordance with this Agreement is to be effected at a time when any required
registration has not become effective or otherwise is unavailable, upon the
request and with the reasonable cooperation of the exchanging Limited Partners
requesting such Exchange, the Issuer and Holdings shall promptly facilitate such
Exchange pursuant to any reasonably available exemption from such registration
requirements. The Issuer shall list the Class A Common Shares required to be
delivered upon exchange prior to such delivery upon each national securities
exchange or inter-dealer quotation system upon which the outstanding Class A
Common Shares may be listed or traded at the time of such delivery.

 

Section 2.6.      Restrictions. The provisions of Sections 8.03 of the
Partnership Agreement shall apply in the aggregate to Partnership Units and
Class A Common Shares received in exchange for Partnership Units held by each
Limited Partner.

 

Section 2.7.      Subsequent Offerings. Issuer may from time to time provide the
opportunity for Limited Partners to sell for cash their Vested Partnership Units
to Issuer, Holdings or any of their subsidiaries (a “Sale Transaction”) on terms
no more beneficial than an Exchange; provided that no Sale Transaction shall
occur unless Issuer cancels the nearest Quarterly Exchange Date scheduled to
occur in the same fiscal year of Issuer as such Sale Transaction. A Limited
Partner selling Partnership Units in connection with a Sale Transaction must
provide notice to Issuer at least sixty (60) days prior to the cash settlement
of such Sale Transaction in respect of the Partnership Units to be sold, in each
case delivered during normal business hours at the principal executive offices
of Issuer. For the avoidance of doubt, the total aggregate number of Quarterly
Exchange Dates and Sale Transactions occurring during any fiscal year of Issuer
shall not exceed four (4).

 

Section 2.8.      Cancellation of Class B Common Shares. An Exchanging Class B
Partner shall submit or cause to be submitted to the Issuer for cancellation one
Class B Common Share for each Vested Partnership Unit Exchanged by such Class B
Partner pursuant to this Agreement. Such Class B Common Shares shall be
cancelled and terminated by the Issuer effective upon issuance of Class A Common
Shares in the applicable Exchange.

 

6

 

 

Article III

GENERAL PROVISIONS

 

Section 3.1.      Additional Limited Partners. To the extent a Limited Partner
validly transfers any or all of such holder’s Partnership Units to another
person in a transaction in accordance with, and not in contravention of, the
Partnership Agreement or any other agreement or agreements with the Issuer,
Holdings or any of their subsidiaries to which a transferring Limited Partner
may be party, then such transferee (each, a “Permitted Transferee”) shall have
the right to execute and deliver a joinder to this Agreement, substantially in
the form of Exhibit B hereto, whereupon such Permitted Transferee shall become a
Limited Partner hereunder. To the extent Holdings issues Partnership Units in
the future, Holdings shall be entitled, in its sole discretion, to make any
holder of such Partnership Units a Limited Partner hereunder through such
holder’s execution and delivery of a joinder to this Agreement, substantially in
the form of Exhibit B hereto.

 

Section 3.2.      Amendment. (a) The provisions of this Agreement may be
amended, modified or waived at any time in writing by agreement of Holdings, the
Issuer and Limited Partners holding a majority of the Partnership Units held by
the Limited Partners at such time without the approval or consent of any other
party; provided, that if any such amendment, modification or waiver would
adversely affect in any material respect any Limited Partner relative to all
Limited Partners as a group, such amendment, modification or waiver shall also
require the written consent of the Limited Partners holding a majority of the
Partnership Units held by the Limited Partners so adversely affected.

 

(b)      Each Limited Partner hereby expressly consents and agrees that,
whenever in this Agreement it is specified that an action may be taken upon the
affirmative vote or written consent of less than all of the Limited Partners,
such action may be so taken upon the concurrence of less than all of the Limited
Partners and each Limited Partner shall be bound by the results of such action.

 

Section 3.3.      Addresses and Notices. All notices, requests, claims, demands
and other communications hereunder shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery in person, by
courier service, by fax, by electronic mail (delivery receipt requested) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be as specified in a notice given in accordance with this Section
3.3):

 

If to either Fifth Street Party, to it at:

 

777 West Putnam Avenue, 3rd Floor

Greenwich, CT 06830

Attention: Leonard M. Tannenbaum
                    Bernard D. Berman
Electronic Mail:

 

Holdings shall forward any such communication to a Limited Partner to the
applicable Limited Partner’s address, email address or facsimile number as shown
in the books and records of Holdings.

 

7

 

 

 

Section 3.4.      Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 3.5.      Binding Effect. This Agreement shall be binding upon and inure
to the benefit of all of the parties and, to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.

 

Section 3.6.      Severability. If any term or other provision of this Agreement
is held to be invalid, illegal or incapable of being enforced by any rule of
law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions is not affected in any manner materially
adverse to any party. Upon a determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

Section 3.7.     Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.

 

Section 3.8.      Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

 

Section 3.9.     Dispute Resolution.

 

(a)        Each party hereto (i) irrevocably agrees that any and all disputes
which cannot be settled amicably, including any ancillary claims of any party,
arising out of, relating to or in connection with the validity, negotiation,
execution, interpretation, performance or non-performance of this Agreement
(including the validity, scope and enforceability of this arbitration provision)
(a “Dispute”) shall be finally settled by arbitration conducted by three
arbitrators (or, in the event the amount of quantified claims and/or estimated
monetary value of other claims contained in the applicable request for
arbitration is less than $3.0 million, by a sole arbitrator) in the Borough of
Manhattan, New York City in accordance with the Rules of Arbitration of the
International Chamber of Commerce (including the rules relating to costs and
fees) existing on the date of this Agreement except to the extent those rules
are inconsistent with the terms of this Section 3.9, and that such arbitration
shall be the exclusive manner pursuant to which any Dispute shall be resolved;
(ii) agrees that this Agreement involves commerce and is governed by the Federal
Arbitration Act, 9 U.S.C. Section 1, et seq., and any applicable treaties
governing the recognition and enforcement of international arbitration
agreements and awards; (iii) agrees to take all steps necessary or advisable,
including the execution of documents to be filed with the International Court of
Arbitration or the International Centre for ADR in order to properly submit any
Dispute for arbitration pursuant to this Section 3.9; (iv) irrevocably waives,
to the fullest extent permitted by law, any objection it may have or hereafter
have to the submission of any Dispute for arbitration pursuant to this Section
3.9 and any right to lay claim to jurisdiction in any venue; (v) agrees that (A)
the arbitrator(s) shall be U.S. lawyers, U.S. law professors and/or retired U.S.
judges and all arbitrators, including the president of the arbitral tribunal,
may be U.S. nationals and (B) the arbitrator(s) shall conduct the proceedings in
the English language; (vi) agrees that except as required by law or as may be
reasonably required in connection with ancillary judicial proceedings to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm or challenge an arbitration award, the arbitration
proceedings, including any hearings, shall be confidential, and the parties
shall not disclose any awards, any materials in the proceedings created for the
purpose of the arbitration, or any documents produced by another party in the
proceedings not otherwise in the public domain; and (vii) agrees that
performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings.

 

8

 

  

(b)        Notwithstanding the provisions of paragraph (a), each party hereto
may bring an action or special proceeding for the purpose of compelling a party
to arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, or enforcing an arbitration award and, for the purposes of this
paragraph (b), each party hereto (i) irrevocably agrees that any such action or
special proceeding shall be exclusively brought in the Court of Chancery of the
State of Delaware or, if such court does not have subject matter jurisdiction
thereof, any other court located in the State of Delaware with subject matter
jurisdiction; (ii) irrevocably submits to the exclusive jurisdiction of such
courts in connection with any such action or special proceeding; (iii)
irrevocably agrees not to, and waives any right to, assert in any such action or
special proceeding that (A) it is not personally subject to the jurisdiction of
such courts or any other court to which proceedings in such courts may be
appealed, (B) such action or special proceeding is brought in an inconvenient
forum, or (C) the venue of such action or special proceeding is improper; (iv)
expressly waives any requirement for the posting of a bond by a party bringing
such action or special proceeding; (v) consents to process being served in any
such action or special proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder, and agrees that such service shall constitute good and sufficient
service of process and notice thereof; provided that nothing in clause (v)
hereof shall affect or limit any right to serve process in any other manner
permitted by law; (vi) irrevocably waives any and all right to trial by jury in
any such claim, suit, action or proceeding; and (vii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate.

 

(c)         If the arbitrator(s) shall determine that any Dispute is not subject
to arbitration, or the arbitrator(s) or any court or tribunal of competent
jurisdiction shall refuse to enforce Section 3.9(a) or shall determine that any
Dispute is not subject to arbitration as contemplated thereby, then, and only
then, shall the alternative provisions of this Section 3.9(c) be applicable.
Each party hereto, to the fullest extent permitted by law, (i) irrevocably
agrees that any Dispute shall be exclusively brought in the Court of Chancery of
the State of Delaware or, if such court does not have subject matter
jurisdiction thereof, any other court located in the State of Delaware with
subject matter jurisdiction; (ii) irrevocably submits to the exclusive
jurisdiction of such courts in connection with any such claim, suit, action or
proceeding; (iii) irrevocably agrees not to, and waives any right to, assert in
any such claim, suit, action or proceeding that (A) it is not personally subject
to the jurisdiction of such courts or any other court to which proceedings in
such courts may be appealed, (B) such claim, suit, action or proceeding is
brought in an inconvenient forum, or (C) the venue of such claim, suit, action
or proceeding is improper; (iv) expressly waives any requirement for the posting
of a bond by a party bringing such claim, suit, action or proceeding; (v)
consents to process being served in any such claim, suit, action or proceeding
by mailing, certified mail, return receipt requested, a copy thereof to such
party at the address in effect for notices hereunder, and agrees that such
service shall constitute good and sufficient service of process and notice
thereof; provided that nothing in clause (v) hereof shall affect or limit any
right to serve process in any other manner permitted by law; and (vi)
irrevocably waives any and all right to trial by jury in any such claim, suit,
action or proceeding; and (vii) agrees that proof shall not be required that
monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate. The parties
acknowledge that the fora designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another.

 

9

 

  

Section 3.10.         Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 3.10.

 

Section 3.11.         Tax Treatment. To the extent this Agreement imposes
obligations upon Holdings or Issuer (in its capacity as general partner of
Holdings), this Agreement shall be treated as part of the Partnership Agreement
as described in Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations. The parties shall report any Exchange or
Sale Transaction consummated hereunder, as a taxable sale of Partnership Units
by a Limited Partner to Issuer, and no party shall take a contrary position on
any tax return, amendment thereof or communication with a taxing authority.

 

Section 3.12.         Independent Nature of Holdings Unitholders’ Rights and
Obligations. The obligations of each Limited Partner hereunder are several and
not joint with the obligations of any other Limited Partner, and no Limited
Partner shall be responsible in any way for the performance of the obligations
of any other Limited Partner hereunder. The decision of each Limited Partner to
enter into to this Agreement has been made by such Limited Partner independently
of any other Limited Partner. Nothing contained herein, and no action taken by
any Limited Partner pursuant hereto, shall be deemed to constitute the Limited
Partners as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Limited Partners are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated hereby and Issuer acknowledges that the Limited Partners are not
acting in concert or as a group, and Issuer will not assert any such claim, with
respect to such obligations or the transactions contemplated hereby.

 

Section 3.13.         Applicable Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware without regard to
conflict of laws principles that would result in the application of the laws of
any other jurisdiction.

 

[Remainder of Page Intentionally Left Blank]

 

10

 

  

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

  FIFTH STREET ASSET MANAGEMENT INC.         By: /s/ Leonard M. Tannenbaum    
Name: Leonard M. Tannenbaum     Title:  Chief Executive Officer         FIFTH
STREET HOLDINGS L.P.         By: /s/ Leonard M. Tannenbaum     Name: Leonard M.
Tannenbaum     Title:  General Partner

 

[Exchange Agreement]

 

 

 

 

 

  LIMITED PARTNERS:       /s/ Leonard M. Tannenbaum   Name: Leonard M.
Tannenbaum       /s/ Bernard D. Berman   Name: Bernard D. Berman       /s/
Ivelin M. Dimitrov   Name: Ivelin M. Dimitrov       /s/ Charles J. Zmijeski  
Name: Charles J. Zmijeski       /s/ Sandeep K. Khorana   Name: Sandeep K.
Khorana       /s/ Alexander C. Frank   Name: Alexander C. Frank       /s/ Brian
D. Finkelstein   Name: Brian D. Finkelstein       /s/ Kyde S. Sharp   Name: Kyde
S. Sharp       /s/ James F. Velgot   Name: James F. Velgot       /s/ Stavey L.
Tannenbaum   Name: Stacey L. Tannenbaum

 

[Exchange Agreement]

 

 

 

  

  /s/ Steven M. Noreika   Name: Steven M. Noreika       /s/ Matthew Bandini  
Name: Matthew Bandini       /s/ Greg Browne   Name: Greg Browne

 

[Exchange Agreement]

 

 

 

 

 

  FSC CT II, INC.       By: /s/ Leonard M. Tannenbaum   Name: Leonard M.
Tannenbaum   Title: President         TANNENBAUM FAMILY 2012 TRUST         By:
/s/ Bernard D. Berman   Name: Bernard D. Berman   Title: Trustee

 

[Exchange Agreement]

 

 

 

  

  BERNARD D. BERMAN 2012 TRUST         By /s/ William F. Meehan   Name: William
F. Meehan   Title Trustee         By /s/ Nicole H. Berman   Name: Nicole H.
Berman   Title: Trustee

 

[Exchange Agreement]

 

 

 

  

EXHIBIT A

[FORM OF]
NOTICE OF EXCHANGE

 

Fifth Street Holdings L.P.
[Address]
Attention: [Name]
Fax: [Fax Number]
Electronic Mail: [Email Address]

 

Reference is hereby made to the Exchange Agreement, dated as of , 2014 (the
“Exchange Agreement”), among Fifth Street Asset Management Inc., Fifth Street
Holdings L.P. and the Limited Partners from time to time party thereto, as
amended from time to time. Capitalized terms used but not defined herein shall
have the meanings given to them in the Exchange Agreement.

 

The undersigned Limited Partner desires to exchange the number of Partnership
Units set forth below in the form of exchange selected below to be issued in its
name as set forth below.

 

Legal Name of Limited Partner:     Address:     Number of Partnership Units to
be exchanged:          

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Notice of Exchange and to perform the
undersigned’s obligations hereunder; (ii) this Notice of Exchange has been duly
executed and delivered by the undersigned; (iii) the Partnership Units subject
to this Notice of Exchange will be transferred to the Issuer free and clear of
any Lien; and (iv) no consent, approval, authorization, order, registration or
qualification of any third party or with any court or governmental agency or
body having jurisdiction over the undersigned or the Partnership Units subject
to this Notice of Exchange is required to be obtained by the undersigned for the
transfer of such Partnership Units to Holdings.

 

The undersigned hereby irrevocably constitutes and appoints each officer of each
Fifth Street Party as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, to do any and all things and to
take any and all actions that may be necessary to exchange the Partnership Units
subject to this Notice of Exchange on the books of Holdings for Class A Common
Shares on the books of Issuer.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

              Name:         Dated:      

 

A-1

 

  

EXHIBIT B

[FORM OF]
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of ___________, 2014 (the “Agreement”), among Fifth Street
Asset management Inc., Fifth Street Holdings L.P. and the Limited Partners from
time to time party thereto, as amended from time to time. Capitalized terms used
but not defined in this Joinder Agreement shall have their meanings given to
them in the Agreement. This Joinder Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware. In the event of
any conflict between this Joinder Agreement and the Agreement, the terms of this
Joinder Agreement shall control.

 

The undersigned hereby joins and enters into the Agreement having acquired
Partnership Units in Holdings. By signing and returning this Joinder Agreement
to Issuer and Holdings, the undersigned accepts and agrees to be bound by and
subject to all of the terms and conditions of and agreements of a Limited
Partner contained in the Agreement, with all attendant rights, duties and
obligations of a Limited Partner thereunder. The parties to the Agreement shall
treat the execution and delivery hereof by the undersigned as the execution and
delivery of the Agreement by the undersigned and, upon receipt of this Joinder
Agreement by Issuer and by Holdings, the signature of the undersigned set forth
below shall constitute a counterpart signature to the signature page of the
Agreement.

 



Name:    

 

Address for Notices:   With copies to:                                    

 

Attention:      

 



 

B-1

 